 ENTERPRISE LEASING C
O
.

SOUTHEAST
,
 
LLC
 
358 NLRB No. 35
 
251
 
Enterprise Leasing Company

Southeast
, LLC
 
and
 
International Brotherhood of Teamsters, Local 
391
.  
Case 11

CA

073779
 
April 
18
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES
 
 
A
ND
 
G
RIFFIN
 
This is a refusal
-
to
-
bargain case in which the R
e-
spondent is contesting the Union

s certification as ba
r-
gaining representative in the underlying representation 
proceeding.  Pursuant to a charge filed by the Union on 
February 3, 2012,
1
 
th
e Acting General Counsel issued the 
complaint on February 27, 2012, alleging that the R
e-
spondent has violated Section 8(a)(5) and (1) of the Act 
by refusing the Union

s request to bargain following the 
Union

s certification in Case 11

RC

006746.
2
  
(Offi
cial 
notice is taken of the 

record

 
in the representation pr
o-
ceeding as defined in the Board

s Rules and Regulations, 
Sec
s.
 
102.68 and 102.69(g); 
Frontier Hotel
, 265 NLRB 
343 (1982).)  The Respondent filed an answer, admitting 
in part and denying in part 
the allegations in the co
m-
plaint and asserting affirmative defenses.
 
On March 14, 2012, the Acting General Counsel filed 
a Motion for Summary Judgment.  On March 16, 2012, 
the Board issued an order transferring the proceeding to 
the Board and a Notice to S
how Cause why the motion 
should not be granted.  The Respondent filed a response.
3
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
Ruling on Motion for Summary Judgment
 
The Respondent admits its re
fusal to bargain, but co
n-
tests the validity of the certification on the basis of its 
objections to conduct alleged to have affected the results 
of the election in the representation proceeding.  
 
All representation issues raised by the Respondent 
were or c
ould have been litigated in the prior represent
a-
tion proceeding.  The Respondent does not offer to a
d-
duce at a hearing any newly discovered and previously 
unavailable evidence, nor does it allege any special ci
r-
cumstances that would require the Board to re
examine 
the decision made in the representation proceeding.  We 
                                        
 
1
 
The Union also filed an amended charge on February 22, 2012, but 
it was later withdrawn.  
 
2
 
357 NLRB 
1799
 
(2011).
 
3
 
The Respondent filed a motion in opposition to the motion for 
summary judgment and a motion to di
squalify Members Block, Flynn
,
 
and Griffin from ruling in this proceeding, 
arguing that their recess 
appointments to the Board by the President was in violation of Arts
.
 
I 
and II of the United States Constitution.  
For the reasons set forth in 
Center for S
ocial Change, Inc.
, 358 NLRB 
161
 
(2012), we reject this 
argument.  Accordingly, the motion to disqualify is denied.
 
therefore find that the Respondent has not raised any 
representation issue that is properly litigable in this u
n-
fair labor practice proceeding.  See 
Pittsburgh Plate 
Glass Co. v. NLRB
, 313 U.S
. 146, 162 (1941).
4
  
 
Accordingly, we grant the Motion for Summary Jud
g-
ment.
 
On the entire record, the Board makes the following
 
F
INDINGS 
O
F 
F
ACT
 
I
.
  
JURISDICTION
 
At all material times, the Respondent, a company with 
an office and place of business located
 
at the Raleigh
-
Durham airport in Raleigh, North Carolina, has been 
engaged in the rental of vehicles at the Raleigh
-
Durham 
airport. 
 
During the 12
-
month period preceding the issuance of 
the complaint, the Respondent, in conducting its oper
a-
tions described
 
above, derived gross revenues in excess 
of $500,000 and purchased and received at its facility 
goods and materials valued in excess of $5000 directly 
from points located outside the State of North Carolina.
 
We find that the Respondent is an employer engag
ed 
in commerce within the meaning of Section 2(2), (6), and 
(7) of the Act and that the Union, International Brothe
r-
hood of Teamsters, Lo
cal 391
 
is a labor organization 
within the meaning of Section 2(5) of the Act.  
 
II
.
 
ALLEGED UNFAIR LABOR
 
PRACTICES
 
A.
 
The Certification
 
Following the representation election held on Dece
m-
ber 16 and 17, 2010, the Union was certified on Dece
m-
ber 29, 2011, as the exclusive collective
-
bargaining re
p-
resentative of the employees in the following appropriate 
unit:
 
 
All hourly 
full
-
time and regular part
-
time greeter, exit 
booth agents, counter representatives
, rental agents, 
handheld agents, bus drivers, service agents, customer 
service representatives, push/pullers and mechanics 
employed by the Employer at its Alamo and Nationa
l 
car rental facility located at its Raleigh
-
Durham airport 
facility; but excluding all salaried employees, technical 
employees, office clerical employees, and guards, pr
o-
                                        
 
4
 

n-
tirety is therefore denied.
 
Member Griffin did not participate in the und
erlying representation 

Decision and Certification of Representative in the underlying repr
e-
se
n
tation proceeding.  They agree, however, that the Respondent has 
not raised any new matters or spe
cial circumstances warranting a hea
r-
ing in this proceeding or reconsideration of the decision in the represe
n-
tation proceeding, and that summary judgment is therefore appropriate. 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
252
 
fessional employees, and supervisors as defined in the 
National Labor Relations Act, 
as amended.
 
 
The Union continues to be the exclusive collective
-
bargaining representative of the unit employees under Se
c-
tion 9(a) of the Act.
 
B.  Refusal to Bargain
 
At all material times, Adam Schneider held the pos
i-
tion of 
r
egional 
v
ice 
p
resident 
of the 
Respondent and has 
been a supervisor of the Respondent within the meaning 
of Section 2(11) of the Act and an agent of the Respon
d-
ent within the meaning of Section 2(13) of the Act. 
 
About January 17, 2012, the Union, by letter, reques
t-
ed that the Responden
t recognize the Union and bargain 
collectively with it.  Since about January 23, 2012, the 
Respondent has refused to recognize and bargain with it.  
We find that this failure and refusal constitutes an unla
w-
ful failure and refusal to recognize and bargain 
with the 
Union in violation of Section 8(a)(5) and (1) of the Act.  
 
C
ONCLUSION 
O
F 
L
AW
 
By failing and refusing since January 23, 2012, to re
c-
ognize and bargain with the Union as the exclusive co
l-
lective
-
bargaining representative of the employees in the 
app
ropriate unit, the Respondent has engaged in unfair 
labor practices affecting commerce within the meaning 
of Section 8(a)(5) and (1) and Section 2(6) and (7) of the 
Act.  
 
R
EMEDY
 
Having found that the Respondent has violated Section 
8(a)(5) and (1) of the 
Act, we shall order it to cease and 
desist, to bargain on request with the Union, and, if an 
understanding is reached, to embody the understanding 
in a signed agreement.  
 
To ensure that the employees are accorded the services 
of their selected bargaining 
agent for the period provided 
by law, we shall construe the initial period of the certif
i-
cation as beginning the date the Respondent begins to 
bargain in good faith with the Union.  
Mar
-
Jac Poultry 
Co
., 136 NLRB 785 (1962); 
Lamar Hotel
, 140 NLRB 
226, 229 (
1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. 
denied 379 U.S. 817 (1964); 
Burnett Construction Co
., 
149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th 
Cir. 1965). 
 
ORDER
 
The National Labor Relations Board orders that the 
Respondent, Enterprise Leasing 
Company

Southeast, 
LLC, Raleigh, North Carolina, its officers, agents, su
c-
cessors, and assigns, shall
 
1.
 
Cease and desist from
 
(a) 
Failing and refusing to recognize and bargain with 
International Brotherhood of Teamsters, Local 391, as 
the exclusive collec
tive
-
bargaining representative of the 
employees in the bargaining unit.
 
(b)
 
In any like or related manner interfering with, r
e-
straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 
2. 
Take the following affi
rmative action necessary to 
effectuate the policies of the Act.
 
(a)
 
On request, recognize and bargain with the Union 
as the exclusive representative of the employees in the 
following appropriate unit on terms and conditions of 
employment and, if an underst
anding is reached, embody 
the understanding in a signed agreement:
 
 
All hourly full
-
time and regular part
-
time greeter, exit 
booth agents, counter representatives, rental agents, 
handheld agents, bus drivers, service agents, customer 
service representative
s, push/pullers and mechanics 
employed by the Employer at its Alamo and National 
car rental facility located at its Raleigh
-
Durham airport 
facility; but excluding all salaried employees, technical 
employees, office clerical employees, and guards, pr
o-
fessio
nal employees, and supervisors as defined in the 
National Labor Relations Act, as amended.
 
 
(b) 
Within 14 days after service by the Region, post at 
its facility in Raleigh, North Carolina, copies of the a
t-
tached notice marked 

Appendix.

5
  
Copies of the no
tice, 
on forms provided by the Regional Director for Region 
11, after being signed by the Respondent

s authorized 
representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous pla
c-
es, including all places where not
ices to employees are 
customarily posted.  In addition to physical posting of 
paper notices, notices shall be distributed electronically, 
such as by email, posting on an intranet or an internet 
site, and/or other electronic means, if the Respondent 
customa
rily communicates with its employees by such 
means.
6
  
Reasonable steps shall be taken by the R
e-
spondent to ensure that the notices are not altered, d
e-
faced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the
 
R
e-
spondent has gone out of business or closed its facility 
involved in these proceedings, the Respondent shall d
u-
                                        
 
5
 
If this Order is enforced by a judgment of a United States court of 
appea

a-

g-
ment of the United States Court of Appeals Enforcing an Order of the 

 
6
 
For the reasons stated in his dissenting opinion in 
J. Picini Floo
r-
ing
, 
356 NLRB 
11
 
(2010)
, Member Hayes would not require electronic 
distribution of the notice.  
 
 ENTERPRISE LEASING C
O
.

SOUTHEAST
,
 
LLC
 
253
 
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any tim
e since January 23, 2012.
 
(c) 
Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-
sponsible official on a form provided by the Region a
t-
testing to the steps that the Respondent has taken to 
comply.
 
APPEN
DIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 
FEDERA
L LAW GIVES YOU THE 
RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain on your behalf 
with your employer
 
Act together with other employees for your benefit 
and protection
 
Choose not to engage in any of these protected a
c-
tivities.
 
 
W
E 
WILL NOT
 
fail and refuse to recognize and bargain 
with International Brotherhood of Teamsters, Local 391, 
as the exclusive collective
-
bargaining representative of 
the employees in the bargaining unit.
 
W
E WILL NOT
 
in any like or related manner interfere 
wit
h, restrain, or coerce you in the exercise of the rights 
listed above.
 
W
E WILL
, on request, recognize and bargain with the 
Union and put in writing and sign any agreement reached 
on terms and conditions of employment for our emplo
y-
ees in the following barg
aining unit:
 
 
All hourly full
-
time and regular part
-
time greeter, exit 
booth agents, counter representatives, rental agents, 
handheld agents, bus drivers, service agents, customer 
service representatives, push/pullers and mechanics 
employed by us at our Al
amo and National car rental 
facility located at our Raleigh
-
Durham airport facility; 
but excluding all salaried employees, technical e
m-
ployees, office clerical employees, and guards, profe
s-
sional employees, and supervisors as defined in the N
a-
tional Labor 
Relations Act, as amended.
 
 
E
NTERPRISE 
L
EASING 
C
OMPANY

S
OUTHEAST
,
 
LLC
 
 
 
